*573OPINION.
Millieen:
The question of the authority of the former president and assistant secretary of the Refining Company to sign the waivers set out in the findings of fact, and the validity of said waivers has been considered by the Board in the case of J. G. Hunt, 15 B. T. A. 1388, and it was there determined they had no such authority, that the waivers were invalid, and did not stop the running of the statute of limitations. This case involves the same facts and the decision must be the same.
*574It was suggested by counsel for the respondent that the assessment made in June, 1925, might reinstate the former assessment of August, 1924, and thus prevent the running of the statute. We had occasion to consider substantially the same question in Carney Coal Co., 10 B. T. A. 1397, and reached the contrary conclusion.

Judgment will be entered holding that there is now no liability on the fart of this petitioner at law or in equity pursuant to the provisions of section %80 of the Revenue Act of 19%6 in respect of the tax imposed upon the Burkburnett Refining Co. for the fiscal year ended March 31, 1919.